Title: George Mercer to John Blagg, 8 April 1756
From: Mercer, George
To: Blagg, John



[Winchester, 8 April 1756]
To Lieutenant John Blagg. of the Virginia Regiment.Sir,

As there is a stronger party of the militia now to join you than was expected, Colonel Washington Orders, that, if upon a consultation with the Inhabitants of the place and the officers of the Militia, it is thought best to pursue the Enemy, you join them with your party. You are to observe your first Orders, to send all the intelligence you can procure of the Enemy. I am &c.

G:M. Aid de camp.
April 8th 1756.    

